Citation Nr: 0602735	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder classified as depression/dysthymic disorder.  

2.  Entitlement to service connection for right hand 
osteoarthritis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In 
April 2005, the Board remanded the claims for additional 
evidentiary development, and they have now been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran is not shown to have a current dysthymic 
disorder that is related to military service.  

2.  There is no competent medical evidence to show that the 
veteran has right hand osteoarthritis that is etiologically 
related to an injury sustained during service or otherwise 
related to his period of active military service.  


CONCLUSIONS OF LAW

1.  A dysthymic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  Right hand osteoarthritis was not incurred in or 
aggravated by active service, and may not presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that an initial VCAA letter was sent to the 
veteran in November 2001.  Moreover, the August 2003 SOC, 
another VCAA letter in April 2005, and an August 2005 SSOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service medical records, and statements from 
the veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the Board remanded the claims in 2005 
for additional evidentiary development, to include the 
obtainment of examinations in regarding the claims on appeal.  
It is noted that additional psychiatric examination was 
conducted in June 2005, and the report of the evaluation is 
of record.  The veteran failed to report, however, for 
additional orthopedic evaluation X-ray.  The evidence of 
record is sufficient to make a decision without obtaining 
additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Service Connection

The veteran contends that he has a dysthymic disorder and 
osteoarthritis of the right hand that began in service, and 
thus, is entitled to service connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

A Psychiatric Disorder Classified as Depression/Dysthymic 
Disorder

Review of the service medical records reflects that the 
veteran was seen in January 1970 with complaints of recurrent 
headaches.  It was noted that he had a complicated history of 
personal problems and apparent guilt feelings.  Tension 
headaches were noted.  He was seen in the mental hygiene 
clinic at this time, and it was noted that he had tension and 
anxiety related to events of his personal life during his 
teenage years.  No depressive signs were noted.  No chronic 
psychiatric disorder was noted at this time or throughout his 
military service.  

Post service VA records dated from 1997 through 2005 reflect 
that the veteran was diagnosed with dysthymic disorder and 
depression.  Specifically, records from 1997 report that he 
was depressed.  When examined by VA in April 1998 to 
determine if he had PTSD, it was noted that he did not meet 
the criteria for that condition.  The final diagnoses 
included dysthymic disorder, not clearly service related, and 
alcohol dependency, in partial remission.  The examiner added 
that the veteran was recovering from depression and that his 
dysthymic disorder was responding to antidepressant 
medication.  

Four lay statements were added to the record in 2000 
attesting to the fact that the veteran was changed by his 
time in service.  Various observations included that after he 
returned home, he had a bad attitude and no ambition.  He was 
not friendly and anti-social.  He drank alcohol heavily and 
suffered from bouts of depression and anger.  

Subsequently dated records show that the veteran continued to 
be seen for psychiatric complaints.  In 2001, his depression 
was noted to be in good remission.  

In June 2003, the veteran underwent a psychiatric examination 
for VA purposes.  The examiner noted that the veteran had 
little in the way of subjective complaints.  His weight was 
stable, and his sleep quantity and quality were good.  He 
admitted to occasional subjective depression of mood but such 
incidents were infrequent, self-limited, and vaguely 
described.  On examination, he was alert and cooperative.  
There was no psychomotor agitation or retardation, and his 
thought processes were logical and coherent with good 
associations.  He was not hallucinating or delusional, and 
his affect was appropriate without subjective depression of 
mood.  There was no suicidal or homicidal intent.  He was 
oriented to person, time, and place.  Insight into his 
emotional needs and interpersonal relationship was 
approximately average with a normal amount of psychological 
sophistication and no gross distortions.  Judgement was 
adequate, at least in terms of simple, every day practical 
matters.  The final diagnoses included recurrent major 
depressive disorder, with mild residuals.    

At a June 2005 VA examination, the examiner noted that a 
review of the claims file was made.  The veteran's history 
was positive for significant domestic disturbances and 
difficulties during his childhood.  He entered military 
service in 1969.  He conveyed a great deal of resentment of 
this fact to the examiner.  He felt that he should not have 
been there due to physical problems to include a bad knee and 
a bad eye.  Being in the army derailed his plans to attend 
college and his career plans.  He said that he saw a 
psychiatrist during service about being unhappy in his 
personal life during his teenage years.  He started drinking 
heavily after he returned from service.  He had moderated his 
drinking in recent years.  

It was noted that the veteran had had bouts of depression 
since his military service.  The veteran attributed this to 
service and had been treated post service for his condition.  
In the past, he had taken Prozac.  He no longer was in 
psychotherapy.  He ran a Laundromat and video store with his 
brother.  He denied any psychiatric hospitalizations or 
psychotic symptoms.  His sleep was variable, and his energy 
was okay.  He had attempted suicide once in the 1970s, but he 
was drinking heavily at the time.  He had many good long-term 
friends.  He denied any feelings of anxiousness or 
depression.  

On mental status examination, the veteran was casually 
groomed and dressed.  He was pleasant and cooperative, 
although a bit distant.  His speech was normal in rate and 
tone.  He denied any hallucinations or delusions.  His affect 
was appropriate.  He denied suicidal ideation.  His sensorium 
was alert and oriented in all three spheres.  The veteran 
described some symptoms of depression which had resolved 
within the past year.  The examiner noted that at least part 
of the improvement in the veteran's mood was probably based 
on the fact that he had moderated his alcohol drinking in the 
past few years.  The examiner opined that the veteran 
depressive symptoms were not in any way related to military 
service.  Rather, the examiner stated that they were most 
likely a reflection of his use of alcohol.  The final 
diagnoses included dysthymia, in remission, and partial 
remission of alcohol abuse.  The examiner felt that if the 
veteran resumed drinking, his depressive symptoms and 
feelings of resentment would become more problematic.  

The Board notes that while the veteran was seen in a mental 
health clinic during service for complaints of tension and 
anxiety, no depressive signs were noted and no chronic 
acquired psychiatric disorder was found.  There was no 
diagnosis of such during military service or for many years 
thereafter.  In fact, it was not until 1997, over 25 years 
later, that dysthymia/depression was noted.  The Board finds 
that the lack of evidence of treatment for this disorder for 
this long period following service weighs against the 
veteran's claim.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxon v. West, 12 Vet. App. 453, 459 (1999).

Further, as per the recent VA examination, the veteran's 
dysthymia has been specifically attributed to his alcohol 
abuse, which is noted to be in partial remission.  (It has 
not been contended that alcohol abuse is of service origin.)  
At the examination, it was specifically determined that the 
veteran's psychiatric disorder, dysthymia, now in remission, 
was unrelated to military service.  The Board therefore finds 
that the preponderance of the evidence is against the claim 
for service connection for a chronic acquired psychiatric 
disorder.

The veteran and others have presented statements concerning 
the cause of this disorder.  However, the evidence of record 
does not show that these individuals are medical 
professionals with the training and expertise to provide a 
competent opinion regarding the etiology of the veteran's 
psychiatric condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board therefore must deny the veteran's claim for service 
connection for a psychiatric condition classified as 
depression/dysthymic disorder.  In reaching this conclusion, 
the Board acknowledges that all doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Because the preponderance of the evidence is 
against the veteran's claims in this case, that doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303.

Right Hand Arthritis

It is contended that right hand arthritis resulted from the 
inservice fracture of the right little finger (for which 
service connection is in effect).  

The service medical records also show that the veteran 
injured his right hand playing football in April 1970.  He 
incurred a fracture across the base of the fifth metacarpal.  
As noted above, service connection is already in effect for 
this condition.  Arthritis of the right hand was not noted 
during his military service.  

When orthopedically examined in May 1998, the veteran gave a 
history of fracturing his right hand during service.  Since 
that time, there was chronic and recurrent ache in the hand, 
particularly in winter.  Examination showed normal grip 
strength without dysfunction of the hand.  X-ray of the hand 
was negative for arthritis.  

Additional orthopedic examination was conducted in January 
2003.  Again, the veteran gave a history of fracturing his 
little finger during service.  He reported intermittent 
discomfort on the lateral aspect of the right wrist and hand.  
He failed to report for a scheduled X-ray of the hand.  

The veteran failed to report for a scheduled VA orthopedic 
evaluation in July 2005.  A document in the claims file 
reflects that he called an hour prior to his appointment and 
canceled stating that "they're going to deny me anyway."  

Review of the record does not show that the veteran has ever 
received a competent medical diagnosis of right hand 
arthritis.  In fact, X-ray of the right hand in 1998 was 
negative for arthritis.  Additionally, as noted above, the 
veteran failed to appear for a VA examination in July 2005, 
which was scheduled to ascertain the current nature and 
etiology of any right hand disability.  In the absence of any 
helpful information which could have been gleaned from such a 
VA examination, the Board must adjudicate his claim based on 
the evidence already of record, which is insufficient to 
grant his appeal.  See 38 C.F.R. § 3.655.

In further explanation, the Board points out that Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C. § 1110; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current right hand arthritis, the claim must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for right hand arthritis, and the claim must be 
denied.  As the preponderance of the evidence is the claims 
the benefit of the doubt doctrine is not for application in 
the instant case.  Gilbert, supra.


ORDER

Service connection for a psychiatric disorder classified as 
depression/dysthymic disorder, is denied.  

Service connection for right hand arthritis is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


